                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                            MISSOULA DIVISION


  GARMIN INTERNATIONAL, INC.
  and GARMIN USA, INC.,                                CV 18-112-M-DLC

                      Plaintiffs,
                                                             ORDER
              V.

  UAVIONIX, CORP.,

                      Defendant.



         The Plaintiffs, GARMIN INTERNATIONAL, INC. and GARMIN USA,

INC. ("Garmin"), move for the admission of Clifford T. Brazen to practice before

this Court in this case with Robert C. Lukes and Justin K. Cole of Garlington,

Lohn & Robinson, PLLP, to act as local counsel. The application appears to be in

order.

         Accordingly, IT IS ORDERED that Garmin's motion to admit Clifford T.

Brazen pro hac vice (Doc. 8) is GRANTED on the condition that Mr. Brazen does

his own work. This means that he must: (I) do his own writing; (2) sign his own

pleadings, motions, and briefs; and (3) appear and participate personally.



                                         -1-
Counsel shall take steps to register in the Court's electronic filing system (CM-

ECF). Further information is available on the Court's website,

www.mtd.uscourts.gov, or from the Clerk's Office.

      IT IS FURTHER ORDERED that this Order is subject to withdrawal unless

Mr. Brazen within fifteen (15) days of this Order, files a separate pleading

acknowledging his admission under the terms set forth above.

      Dated this   I3-Atday of May, 2019.


                                                      "-·
                                               Dana L. Christensen, Chief Judge
                                               United States District Court




                                         -2-
